DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A means for managing an inventory system comprising:

storing inventory information corresponding to inventory units within the inventory system;

receiving an inventory item request identifying a location of a requesting inventory unit and a request for a desired inventory item;

receiving the inventory item request;

determining a holding inventory unit within the inventory system holding the desired inventory item;

generating an inventory unit list comprising the holding inventory unit and inventory information for the holding inventory unit; and

transmitting the inventory unit list.


This is considered to be certain methods of organizing human activity, in particular, managing inventory items in an inventory system which is a fundamental economic practice. 
Regarding independent claims 1 and 7, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a computing device, communication device, database, and processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1 and 7, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a computing device, communication device, database, and processor to transmit, process, and store various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villardito (US 2014/0236778) in view of official notice.
	Regarding claims 1 and 7, Villardito discloses a computing device for communicating with remote devices in an inventory system (abstract, Fig. 1) including a database to store inventory information (Fig. 2, par. 15, 38, database stores relevant information about inventory items, customers, etc.), a communication device configured to receive an inventory item request from a remote device the request including a location and a desired item (par. 15, 40, service vehicle and technicians have devices for communication, management system receives a request from technician for a desired item at a location), a processor in communication with the database and communication device configured to (Fig. 1, inventory management system 10 communicates with various devices, etc.) receive an inventory item request (Fig. 6, par. 40, 41, management system receives item request), determine a holding unit holding the desired item (Fig. 6, par. 41, system identifies vehicles in vicinity that have the requested item), generate information comprising the holding unit and inventory information for the unit (par. 41, 42, system identifies vehicles having a requested item in their onboard inventories), and control the communication device to transmit the holding unit information to the remote computing device (par. 42, management system sends messages to technician and selected vehicle to coordinate delivery of item).
	The system of Villardito differs from the claimed invention in that the generated information is not shown to be arranged in a list.
	The examiner gives official notice that it is well-known to arrange various information into a list.
	It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Villardito so that the generated information is arranged into a list, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to organize the generated information so it can be efficiently transmitted and viewed.
	Regarding claim 2, the holding inventory unit includes a location of the unit and a quantity of items held (par. 36, 41, GPS system provides vehicle locations, management system provides information about holding unit inventory).  Regarding 3, a plurality of holding units and their locations are identified (par. 41, 42, vehicles within a certain radius are identified).  Regarding claims 4 and 5, the closest holding unit is identified and a communication is coordinated between it and the requesting unit (par. 41, 45, a vehicle is selected based upon multiple criteria such as distance, messages are sent to requesting technician and selected vehicle).  Regarding claim 6, the steps recited in this claim are merely repetition of previously recited steps.  Regarding claim 8, the home inventory unit is in a geo-zone of inventory units (par. 41, particular vicinity of customer location is selected).  Regarding claim 9, a maximum travel distance may be selected as a criteria (par. 41, various radii may be selected, such as 5 miles, etc.).  Regarding claims 10-14, the features of the invention recited in these claims have already been addressed in the rejection above.  Regarding claim 15, it is well-known to use a display device to display a map showing location information.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627